11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


In the interest of Z.M.B., a child,          * From the County Court at
                                               Law of Brown County,
                                               Trial Court No. DV1110259.

No. 11-13-00077-CV                            * August 1, 2013

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)


     This court has considered Angela Biessener’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.